DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Claims 13 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/21/22.

Applicant’s election without traverse of claims 1-12 in the reply filed on 1/21/22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 12  are use claims that recite a use of the powder and the use of a sol respectively, “being used for manufacturing a powder”, but fail to set forth any steps involved in the process.
While not a suggestion of claim language, in the interest of compact prosecution, powders and sols that are capable of use in processes for manufacturing a powder are considered to read on the claims. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 4014710 A to Woditsch et al. (hereinafter Woditsch).
claims 1 and 5, Woditsch discloses a powder (col 4, ln 57) of a β-iron oxyhydroxide-based compound that is a group of particles (col 2, ln 58-60) of a β-iron oxyhydroxide-based compound represented by Formula (1) 
β-AaFe1-aOOH (1)
wherein, in Formula (1), A represents at least one metallic element other than Fe, particularly wherein A is one of Co, Zn, Mn or Ni (col 3, ln 13-20), and “a” is 0.01 to 0.1 (col 3, ln 16-18), which falls within the instantly claimed range of 0≤a<1.
Woditsch further discloses wherein a surface of the particles of the β-iron oxyhydroxide-based compound is modified with a surface modifier (one or more organosilicon compounds, col 3, ln 24-30 and ln 67-68) to provide a powder with high dispersion energy (col 4, ln 44-46).
The reference is silent regarding the property limitation “wherein, in a case where the powder is dispersed in water to be made into a sola zeta potential of the powder is equal to or higher than +5 mV at pH 10”.  However, see MPEP 2112.01(I), which states that ‘ Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established…"When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."…Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product’.  Therefore, because the modified powders overlap, one of ordinary skill in the 

Regarding claim 6, Woditsch discloses the powder of a β-iron oxyhydroxide-based compound according to claim 1, capable of use in manufacturing a magnetic powder (obtaining new iron oxides, col 4, ln 29-32).  Claim 6 is a use claim.  
This rejection is based on the interpretation set forth in para #5, above.

Regarding claims 7 and 11, Woditsch discloses a β-iron oxyhydroxide-based compound sol (suspension, col 3, ln 20-24):
wherein a powder (col 4, ln 57) that is a group of particles (col 2, ln 58-60) of a β-iron oxyhydroxide-based compound represented by Formula (1) below is dispersed in water (aqueous medium, col 3, ln 20-24);
wherein a surface of the particles of the β-iron oxyhydroxide-based compound is modified with a surface modifier (one or more organosilicon compounds, col 3, ln 24-30 and ln 67-68) to provide a powder with high dispersion energy (col 4, ln 44-46).
Woditsch further discloses Formula (1)
β-AaFe1-aOOH (1)
wherein, in Formula (1), A represents at least one metallic element other than Fe, particularly wherein A is one of Co, Zn, Mn or Ni (col 3, ln 13-20) and “a” is 0.01 to 0.1 (col 3, ln 16-18), which falls within the instantly claimed range of 0≤a<1.



Regarding claim 12, Woditsch discloses the β-iron oxyhydroxide-based compound sol according to claim 1, capable of use in manufacturing a magnetic powder (obtaining new iron oxides, col 4, ln 29-32).  Claim 12 is a use claim.  
This rejection is based on the interpretation set forth in para #5, above.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 9663434 B1 to Shaikh et al. (hereinafter Shaikh).
Regarding claim 1, 4 and 5, Shaik discloses a powder (col 10, ln 33) of a β-iron oxyhydroxide-based compound that is a group of particles (col 10, ln 24-28) of a β-iron oxyhydroxide-based compound represented by Formula (1) below;
wherein a surface of the particles of the β-iron oxyhydroxide-based compound is modified (functionalized) with a surface modifier (col 7, ln 28-32) selected from a group of compounds that includes dopamine hydrochloride (col 7, ln 52-55);
β-AaFe1-aOOH (1), when a=0, the formula is β-FeOOH (col 5,ln 24).
In an alternate embodiment, in Formula (1), A represents at least one metallic element other than Fe, selected from a group that includes Al, Rh, Mn, Co, Ni, Zn, Ti 
The reference is silent regarding the property limitation “wherein, in a case where the powder is dispersed in water to be made into a sola zeta potential of the powder is equal to or higher than +5 mV at pH 10”.  However, see MPEP 2112.01(I), cited above.  Therefore, because the powders and surface modifiers overlap, one of ordinary skill in the art would expect an overlapping zeta potential under the same conditions, absent evidence to the contrary.

Regarding claims 7, 10 and 11, Shaik discloses a β-iron oxyhydride -based compound sol (emulsion, col 14, ln 23-25);
wherein a powder (col 10, ln 33) of a β-iron oxyhydroxide-based compound that is a group of particles (col 10, ln 24-28) of a β-iron oxyhydroxide-based compound represented by Formula (1) below is dispersed in water (col 14, ln 29-33);
wherein a surface of the particles of the β-iron oxyhydroxide-based compound is modified (functionalized) with a surface modifier (col 7, ln 28-32) selected from a group of compounds that includes dopamine hydrochloride (col 7, ln 52-55); and
β-AaFe1-aOOH (1), when a=0, the formula is β-FeOOH (col 5, ln 24).
In an alternate embodiment, in Formula (1), A represents at least one metallic element other than Fe, selected from a group that includes Al, Rh, Mn, Co, Ni, Zn, Ti and Sn (col 7, ln 5-11) and “a” represents a number that satisfies a relationship of 0≤a<1 (col 5, ln 11-14 and 24).  


Regarding claims 2 and 8, Shaikh discloses the powder of a β-iron oxyhydroxide-based compound according to claim 1 and the β-iron oxyhydroxide-based compound sol according to claim 7,
wherein the surface modifier is a compound having:
at least one anionic group selected from a group comprising a phenolic hydroxyl group (phenolic hydroxide, col 8, ln 31-33); and
at least one cationic group selected from a group that includes amino groups (col 8, ln 37-41) which are conventionally one of a primary amino group, a secondary amino group, and a tertiary amino group.

Regarding claims 3 and 9, Shaikh discloses the powder of a β-iron oxyhydroxide-based compound according to claim 1 and the β-iron oxyhydroxide-based compound sol according to claim 7,
wherein the surface modifier is a compound having:
a catechol skeleton/structure (col 7, ln 52-55 and Fig. 2, compound VI); and


Regarding claims 6 and 12, Shaikh discloses the powder of a β-iron oxyhydroxide-based compound according to claim 1 and the β-iron oxyhydroxide-based compound sol according to claim 7, which is understood to be capable of use as a precursor in the manufacturing a magnetic powder, absent evidence to the contrary.  Claim 12 is a use claim.  
This rejection is based on the interpretation set forth in para #5, above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-7, 11 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 7, 8, 11, 12, and 19 of copending Application No. 15/974797 (hereinafter 797). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach a claim 7 and 797 claim 7) comprising a powder that is a group of β-iron oxyhydroxide particles having the same formula and comprising at least one metal other than Fe wherein the surface of the particles is modified (instant claims 1, 5 and 11 and 797 claims 1, 4, 5, 7, 8, 11 and 12).  The 797 claims do not expressly recite the property limitation “wherein, in a case where the powder is dispersed in water to be made into a sol, a zeta potential of the powder is equal to or higher than +5 mV at pH 10”.  However, the 797 claims do teach an overlapping surface modified β-FeOOH particle.  Therefore, per MPEP 2112.01(I), cited above, one of ordinary skill in the art would expect an overlapping zeta potential under the same conditions, absent evidence to the contrary.  Both also teach using the powder and sol to manufacture a magnetic particle (instant claims 6 and 12 and 797 claims 7 and 19).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 5 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6, 8, 16 and 17 of copending Application No. 13/132662 (hereinafter 662). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach a powder that is a group of β-iron oxyhydroxide particles having the same formula and comprising at least one metal other than Fe selected from the same group of metals, wherein the surface of the particles is modified (instant claims 1 and 5 and 662 claims 1, 2, 5 and 6).  The 662 claims does not expressly recite the property limitation “wherein, in a case where the powder is dispersed in water to be made into a sol, a zeta claim 6 and 662 claims 8, 16 and 17).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        
/Matthew E. Hoban/Primary Examiner, Art Unit 1734